SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 11, 2011 VECTREN CORPORATION (Exact name of registrant as specified in its charter) Commission File No. Registrant, State of Incorporation, Address, and Telephone Number I.R.S Employer Identification No. 1-15467 Vectren Corporation 35-2086905 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 1-16739 Vectren Utility Holdings, Inc. 35-2104850 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 Former name or address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 11, 2011, Vectren Corporation’s shareholders approved amendments to the Company’s At Risk Compensation Plan (the “Plan”) effective May 1, 2011.A description of the Plan is included in the Company’s proxy statement filed with the SEC on March 16, 2011.The amended Plan, as approved by the Company’s shareholders, is attached in its entirety as Exhibit 10.1. Item 9.01Exhibits (d) Exhibits Exhibit Number Description Vectren Corporation At Risk Compensation Plan (As amended and restated as of May 1, 2011) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VECTREN CORPORATION VECTREN UTILITY HOLDINGS, INC. May 17, 2011 By:/s/ M. Susan Hardwick M. Susan Hardwick Vice President, Controller & Assistant Treasurer INDEX TO EXHIBITS The following Exhibits are filed as part of this Report to the extent described in Item 5.02: Exhibit Number Description Vectren Corporation At Risk Compensation Plan (As amended and restated as of May 1, 2011)
